

EXHIBIT 10.21
QUALCOMM INCORPORATED
2016 Long-Term Incentive Plan
Executive Performance Stock Unit Award
RTSR Shares Grant Notice


Qualcomm Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”), hereby grants to you, the Participant named below, a
Performance Stock Unit Award (the “Award”) subject to all of the terms and
conditions as set forth in this Executive Performance Stock Unit Award RTSR
Shares Grant Notice and the Executive Performance Stock Unit EPS Shares Grant
Notice (together, the “Grant Notice”), the Executive Performance Stock Unit
Award Agreement (the “Agreement”), which is attached hereto, and the Plan,1 all
of which are incorporated herein in their entirety.


Participant: «First_Name» «Last_Name»    RTSR Grant No.: «RTSR Number»


Emp #: «ID»        Date of Grant: «Date of Grant»


Target Relative Total Shareholder Return (“RTSR”) Shares: «Target RTSR Shares»


Performance Period: «Performance Period»


Vesting Date: «Vesting Date»


Additional Terms/Acknowledgments: You must acknowledge, in the form determined
by the Company, receipt of, and represent that you have read, understand, accept
and agree to the terms and conditions of, this Grant Notice, the Agreement
including the Exclusive Consulting Agreement attached to the Agreement and the
Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan).


Qualcomm Incorporated:
By: image_11.jpg [image_11.jpg]
Steven M. Mollenkopf
Chief Executive Officer
Dated: «Date»


Attachment:    Executive Performance Stock Unit Award Agreement (U.S.
PSU-EX-A14)



1 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.


    


--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2016 Long-Term Incentive Plan
Executive Performance Stock Unit Award
EPS Shares Grant Notice


Qualcomm Incorporated (the “Company”), pursuant to its 2016 Long-Term Incentive
Plan (the “Plan”), hereby grants to you, the Participant named below, a
Performance Stock Unit Award (the “Award”) subject to all of the terms and
conditions as set forth in this Executive Performance Stock Unit Award EPS
Shares Grant Notice and the Executive Performance Stock Unit Award RTSR Shares
Grant Notice (together, the “Grant Notice”), the Executive Performance Stock
Unit Award Agreement (the “Agreement”), which is attached hereto, and the Plan,2
all of which are incorporated herein in their entirety.


Participant: «First_Name» «Last_Name»    ESP Grant No.: «EPS Number»


Emp #: «ID»        Date of Grant: «Date of Grant»


Target Earnings Per Share (“EPS”) Shares: «Target EPW Shares»


Performance Period: «Performance Period»


Vesting Date: «Vesting Date»


Additional Terms/Acknowledgments: You must acknowledge, in the form determined
by the Company, receipt of, and represent that you have read, understand, accept
and agree to the terms and conditions of, this Grant Notice, the Agreement
including the Exclusive Consulting Agreement attached to the Agreement and the
Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan).


Qualcomm Incorporated:
By: image_11.jpg [image_11.jpg]
Steven M. Mollenkopf
Chief Executive Officer
Dated: «Date»


Attachment:    Executive Performance Stock Unit Award Agreement (U.S.
PSU-EX-A14)



2 A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.


    




--------------------------------------------------------------------------------



Qualcomm Incorporated
2016 Long-Term Incentive Plan
Executive Performance Stock Unit Award
Agreement
Qualcomm Incorporated (the “Company”) has granted this Performance Stock Unit
Award (this “Award”) to you, the Participant named in the Executive Performance
Stock Unit Award RTSR Shares Grant Notice and the Executive Performance Stock
Unit EPS Shares Grant Notice (together, the “Grant Notice”) pursuant to the
terms and conditions set forth in the Grant Notice, this Executive Performance
Stock Unit Award Agreement and the attachments hereto (together with the Grant
Notice, the “Agreement”) and the 2016 Long-Term Incentive Plan (the “Plan”).
Capitalized terms that are not explicitly defined in the Grant Notice or this
Agreement but are defined in the Plan shall have the same definitions as in the
Plan.
The details of this Award are as follows:
1.Vesting.
1.1Service Vesting. Except to the extent provided in the remainder of this
Section 1 and Section 6, you will be fully vested in this Award on the Vesting
Date specified in the Grant Notice if and to the extent that you continue in
Service through that Vesting Date. If your Service terminates before the Vesting
Date for any reason other than as specified in the remainder of this Section 1,
this Award shall be forfeited.
1.2Vesting Upon Termination of Service Due to Death, Disability or Upon
Attainment of Normal Retirement Age. You will be vested in this Award if your
Service terminates before the Vesting Date specified in the Grant Notice due to
death or Disability or upon the date you have attained Normal Retirement Age (as
defined below), if and to the extent that you continue in Service through the
date of such termination of Service or the date you have attained Normal
Retirement Age. If your Service terminates for any reason other than due to
death, Disability, Qualified Termination (as defined below), a CIC Qualified
Termination (as defined below), or prior to the date on which you have attained
Normal Retirement Age, this Award shall be forfeited.


1.3Vesting Upon A Qualified Termination. If your Service terminates as a result
of a Qualified Termination before you attain Normal Retirement Age, then
effective as of your Qualified Termination, subject to your execution and
non-revocation before the 60th day following your Qualified Termination of a
Separation Agreement (as defined in the Severance Plan) and continued compliance
with the Confidentiality Agreement (as defined in the Severance Plan) and the
Separation Agreement, you will remain eligible for a payment under this Award as
described in Section 2.5.


1.4Vesting Upon A CIC Qualified Termination. If your Service terminates due to a
CIC Qualified Termination before you attain Normal Retirement Age, you will
become vested in this Award upon your CIC Qualified Termination, subject to the
Release (as described in the CIC Severance Plan) becoming non-revocable.



--------------------------------------------------------------------------------



1.5Definitions. For purposes of this Agreement, the following capitalized terms
are defined as follows:
        “Cause” has the meaning given such term in the Severance Plan before a
Change in Control and the CIC Severance Plan on or after a Change in Control.
        “CIC Qualified Termination” means a Qualified Termination as defined in
the CIC Severance Plan.    
        “CIC Severance Plan” means the Qualcomm Incorporated Executive Officer
Change in Control Severance Plan, as may be amended from time to
time.                
        “Disability” has the meaning given such term in the Severance Plan and
CIC Severance Plan.
         “Normal Retirement Age” shall be the earlier of (a) the later of (1)
the date which is six (6) months after the Grant Date or (2) the date on which
you have attained age fifty-five (55) and completed at least ten (10) years of
consecutive Service or, (b) on and after January 1, 2023, the later of (1) the
date which is three (3) months after the Grant Date, or (2) the date on which
the sum of your years of consecutive Service and attained age equals 80.
        “Qualified Termination” means a Qualified Termination as defined in the
Severance Plan.
        “Severance Plan” means the Qualcomm Incorporated Executive Officer
Severance Plan, as may be amended from time to time.
        1.6 Suspension of Vesting. Notwithstanding any other provision of the
Plan or this Agreement, the Company reserves the right, in its sole discretion,
to suspend vesting of this Award in the event of any leave of absence or
part-time Service.
2.Settlement of the Award.
2.1Amount, Form and Timing of Payment of Award that Vests on Vesting Date
Specified in the Grant Notice. If your Award vests on the Vesting Date specified
in the Grant Notice, you shall be paid in a number of shares of Stock equal to
the total number of Shares Earned (if any) determined pursuant to Attachment 1,
which is attached hereto and made a part hereof. Such shares of Stock shall be
paid within the 30 days after the later of (a) the Vesting Date specified in the
Grant Notice or (b) the date on which the HR & Compensation Committee (the
“Committee”) determines and certifies in writing the number of shares (if any)
that are payable, which determination and certification shall be made by the
Committee no later than the December 31st that next follows the end of the
Performance Period.
2.2Amount, Form and Timing of Payment of Award that Vests Upon Attainment of
Normal Retirement Age. If your Award vests upon your attainment of Normal
Retirement Age, you shall be paid in a number of shares of Stock equal to the
total number of Shares Earned (if any) determined pursuant to Attachment 1,
which is attached hereto and made a part hereof. Such shares of Stock shall be
paid within the 30 days after the later of (a) the Vesting Date specified in the
Grant Notice or (b) the date on which the Committee determines


    



--------------------------------------------------------------------------------



and certifies in writing the number of shares (if any) that are payable, which
determination and certification shall be made by the Committee no later than the
December 31st that next follows the end of the Performance Period; provided,
however, that payment shall be made pursuant to this Section 2.2 following your
termination of employment with the Participating Company only if such
termination was not for Cause and you (A) execute a general release of claims in
a form satisfactory to the Company and that general release becomes irrevocable
before the 60th day following your termination of employment, and (B) comply
with the requirements of the Exclusive Consulting Agreement attached hereto as
Attachment 2 (the “Consulting Agreement”). Notwithstanding the foregoing, in the
event you violate any of the provisions contained in the Consulting Agreement,
all rights to payment under this Section 2.2. shall be immediately forfeited
without consideration. In the event your employment is terminated for Cause, you
will immediately forfeit your right to payment under this Section 2.2.


2.3Amount, Form and Timing of Payment of Award That Vests Upon Termination of
Service Before the Vesting Date Specified in the Grant Notice Due to Death or
Disability. If your Service terminates before the Vesting Date specified in the
Grant Notice due to death or Disability, you (or in the event of death, your
estate, personal representative, or beneficiary to whom this Award may be
transferred by will or by the laws of descent and distribution), will be paid a
number of shares of Stock equal to the product of (1) the sum of (a) the RTSR
Shares Earned and (b) the EPS Shares Earned (if any) determined pursuant to
Attachment 1 hereto except that the Performance Period for this determination
will be the period beginning on the date specified in the Grant Notice, and
ending on the last day of the Company’s fiscal year in which your Service
terminates, multiplied by (2) a fraction the numerator of which is the number of
whole and partial months (rounded up to the next whole month) from the beginning
of the Performance Period until the date your Service terminates, and the
denominator of which is 36. Shares of Stock payable pursuant to this Section 2.3
shall be paid within the 30 days after the date on which the Committee
determines and certifies in writing the number of shares of Stock (if any) that
are payable pursuant to this Section 2.3, which determination and certification
shall be made by the Committee no later than the December 31st that next follows
the end of the Company’s fiscal year in which such termination of Service
occurred.


2.5Amount, Form and Timing of Payment Upon Death During the Performance Period
Following Termination of Service due to Disability. If your Service with the
Employer terminates because of your Disability and you are entitled to receive
or have received a payment of Stock pursuant to Section 2.3, and you later die
during the Performance Period specified in the Grant Agreement, your estate,
personal representative, or beneficiary to whom this Award may be transferred by
will or by the laws of descent and distribution will be paid an additional
number of shares of Stock equal to the difference (if any) between (1) the
shares of Stock you would have received under Section 2.3 had you remained in
Service until the date of your death, reduced by (2) any shares of Stock you are
entitled to receive or have received pursuant to Section 2.3 as a result of
termination of your Service due to your Disability. Shares of Stock payable
pursuant to this Section 2.4 shall be paid within the 30 days after the date on
which the Committee determines and certifies in writing the number of shares of
Stock (if any) that are payable pursuant to this Section 2.4, which
determination and certification shall be made by the Committee no later than the
December 31st that next follows the end of the Company’s fiscal year in which
such termination of Service occurred.


    



--------------------------------------------------------------------------------



2.5Amount, Form and Timing of Payment Upon A Qualified Termination. If your
Service terminates before the Vesting Date specified in the Grant Notice due to
a Qualified Termination before you attain Normal Retirement Age, you will be
paid a number of shares of Stock equal to the product of (1) the sum of (a) the
RTSR Shares Earned and (b) the EPS Shares Earned (if any) determined pursuant to
Attachment 1 hereto, except that the Performance Period for this determination
will be the period beginning on the date specified in the Grant Notice and
ending on the last day of the Company’s fiscal year in which the Qualified
Termination occurs, multiplied by (2) a fraction the numerator of which is the
number of whole and partial months (rounded up to the next whole month) from the
beginning of the Performance Period until the Qualified Termination and the
denominator of which is 36. Shares of Stock payable pursuant to this Section 2.5
shall be paid within the 30 days after the date on which the Committee
determines and certifies the number of shares of Stock (if any) that are payable
pursuant to this Section 2.5, which determination and certification shall be
made by the Committee no later than the December 31st that next follows the end
of the Company’s fiscal year in which such Qualified Termination occurs.


2.6Amount, Form and Timing of Payment Upon A CIC Qualified Termination. If your
Service terminates before the Vesting Date specified in the Grant Notice due to
a CIC Qualified Termination before you attain Normal Retirement Age, you will be
paid a number of shares of Stock equal to the sum of (a) the number of RTSR
Shares Earned determined pursuant to Attachment 1 hereto (except that the
Performance Period for this determination will be the period beginning on the
date specified in the Grant Notice and ending on the last day of the Company’s
fiscal year in which the CIC Qualified Termination occurs) and (b) the number of
Target EPS Shares specified in the Grant Notice. Shares of Stock payable
pursuant to this Section 2.6 shall be paid within the 30 days after the date on
which the Committee determines and certifies in writing the number of shares of
Stock (if any) that are payable pursuant to this Section 2.6, which
determination and certification shall be made by the Committee no later than the
December 31st that next follows the end of the Company’s fiscal year in which
such CIC Qualified Termination occurs.


2.7Tax Withholding. You acknowledge that the Company and/or the Participating
Company that employs you (the “Employer”) may be subject to withholding tax
obligations arising by reason of the vesting and/or payment of this Award. You
authorize your Employer to satisfy the withholding tax obligations by one or a
combination of the following methods, as selected by the Company in its sole
discretion: (a) withholding from your pay and any other amounts payable to you;
(b) withholding of Stock and/or cash from the payment of this Award; (c)
arranging for the sale of shares of Stock payable in connection with this Award
(on your behalf and at your direction which you authorize by accepting this
Award); or (d) any other method allowed by the Plan or applicable law.
Notwithstanding the foregoing, you may elect in the manner specified by the
Company to make a cash payment to the Company or your Employer to satisfy the
withholding tax obligations with respect to this Award, provided such election
is made during an open trading window under the Qualcomm Insider Trading Policy
and you are not in possession of any material nonpublic information at the time
of such election. If your Employer satisfies the withholding obligations by
withholding a number of whole shares of Stock as described in subsection (b)
herein, you will be deemed to have been issued the full number of shares of
Stock subject to this Award, notwithstanding that a number of shares is held
back in order to satisfy the withholding obligations. The “Fair Market Value” of
any Stock


    



--------------------------------------------------------------------------------



withheld pursuant to this Section 2.7 shall be equal to the closing price of a
share of Stock as quoted on any national or regional securities exchange or
market system constituting the primary market for the Stock on the date of
determination (or, if there is no closing price on that day, the last trading
day prior to that day) or, if the Stock is not listed on a national or regional
securities exchange or market system, the value of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse. The Company
shall not be required to issue any shares of Stock pursuant to this Agreement
unless and until the withholding obligations are satisfied.


3.Tax Advice. You represent, warrant and acknowledge that the Company and, if
different, your Employer, has made no warranties or representations to you with
respect to the income tax consequences of the transactions contemplated by this
Award, and you are in no manner relying on the Company, your Employer or their
representatives for an assessment of such tax consequences. YOU UNDERSTAND THAT
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN
TAX ADVISOR REGARDING THE TAX TREATMENT OF THIS OR ANY OTHER AWARD. NOTHING
STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF AVOIDING TAXPAYER PENALTIES.
4.Dividend Equivalents. If the Board declares a cash dividend on the Company’s
Stock, you will be entitled to Dividend Equivalents in the form, payable on the
terms and at such times as provided in Section 10.3 of the Plan.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Stock will be issued to you upon vesting of this Award
unless the Stock is then registered under the Securities Act or, if such Stock
is not then so registered, the Company has determined that such vesting and
issuance would be exempt from the registration requirements of the Securities
Act. By accepting this Award, you agree not to sell any of the shares of Stock
received under this Award at a time when applicable laws or Company policies
prohibit a sale.
6.Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company’s rights and obligations under this
Award or substitute for this Award a substantially equivalent award for the
Acquiring Corporation’s stock.
6.1Payout Pursuant to a Change in Control. In the event the Acquiring
Corporation elects not to assume or substitute for this Award in connection with
a Change in Control, the vesting of this Award, so long as your Service has not
terminated prior to the date of the Change in Control, shall be accelerated,
effective as of the date ten (10) days prior to the date of the Change in
Control, and immediately prior to the closing of the Change in Control, you will
be paid a number of shares of Stock equal to the sum of (a) the RTSR Shares
Earned determined pursuant to Attachment 1 based on a Performance Period ending
ten (10) days before the Change in Control, plus (b) the number of Target EPS
Shares specified in the Grant Notice.


    



--------------------------------------------------------------------------------



6.2Vesting Contingent Upon Consummation. The vesting of this Award and payment
of any shares of Stock by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.


6.3Applicability of Agreement. Notwithstanding the foregoing, shares of Stock
acquired upon settlement of this Award prior to the Change in Control and any
consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided in this Agreement.


6.4Continuation of Award. Notwithstanding the foregoing, if the corporation the
stock of which is subject to this Award immediately prior to an Ownership Change
Event constituting a Change in Control is the surviving or continuing
corporation and immediately after such Ownership Change Event, less than fifty
percent (50%) of the total combined voting power of its voting stock is held by
another corporation or by other corporations that are members of an affiliated
group within the meaning of Section 1504(a) of the Code, without regard to the
provisions of Section 1504(b) of the Code, this Award shall not terminate unless
the Committee otherwise provides in its discretion.


7.Transferability. Prior to the issuance of shares of Stock in settlement of
this Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by your creditors or by your beneficiary (if any), except (i)
transfer by will or by the laws of descent and distribution or (ii) to the
extent permitted by the Company, transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death. All rights with respect to the Performance Stock Units
shall be exercisable during your lifetime only by you or your guardian or legal
representative. Prior to actual payment of any shares of Stock pursuant to this
Award, this Award will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
8.Award Not a Service Contract. This Award is not an employment or service
contract and nothing in this Agreement, the Grant Notice or the Plan shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the Service of a Participating Company, or of a Participating Company to
continue your Service with the Participating Company. In addition, nothing in
your Award shall obligate the Company, its stockholders, Board, Officers or
Employees to continue any relationship which you might have as a Director or
Consultant for the Company.
9.Restrictive Legend. Stock issued pursuant to the vesting and payment of this
Award may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.
10.Representations, Warranties, Covenants, and Acknowledgments. You hereby agree
that in the event the Company and the Company’s counsel deem it necessary or
advisable in the exercise of their discretion, the transfer or issuance of the
shares of Stock issued pursuant to the vesting and payment of this Award may be
conditioned upon you making certain


    



--------------------------------------------------------------------------------



representations, warranties, and acknowledgments relating to compliance with
applicable securities laws.
11.Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a shareholder
of the Company unless and until shares of Stock are issued upon payment of this
Award.
12.Code Section 409A. It is the intent that the terms relating to the vesting
and the payment of the Award as set forth in this Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply.
Notwithstanding the foregoing or anything herein to the contrary, if it is
determined that this Award fails to satisfy the requirements of the “short-term
deferral” exemption and is otherwise deferred compensation subject to Section
409A of the Code, and if you are a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares of Stock that would otherwise be made upon the date of
the separation from service or within the first six (6) months thereafter will
not be made on the originally scheduled date and will instead be issued in a
lump sum on the date that is six (6) months and one day after the date of the
separation from service, but only if such delay in the issuance of the shares is
necessary to avoid the imposition of additional taxation on you in respect of
the shares under Section 409A of the Code. The Company reserves the right, to
the extent the Company deems appropriate or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or payments provided for under this Agreement are made in a manner
that qualifies for exemption from or complies with the requirements of
Section 409A of the Code; provided, however, that the Company makes no
representation that the vesting or payments pursuant to this Award will be
exempt from or comply with the requirements of Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to the
vesting or payments of this Award or require that any vesting or payments
pursuant to this Award comply with the requirements of Section 409A of the Code.
The Company will have no liability to you or any other party if the Award, the
delivery of shares of Stock upon payment of the Award or other payment hereunder
that is intended to be exempt from, or compliant with, Section 409A of the Code,
is not so exempt or compliant or for any action taken by the Company with
respect thereto.
13.Notices. Any notices provided for in this Agreement, the Grant Notice or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.Nature of Grant. In accepting the Award, you acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards or benefits in lieu of awards, even if
other awards have been awarded repeatedly in the past;


    



--------------------------------------------------------------------------------



(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the Award and the shares of Stock subject to the Award are extraordinary
items that do not constitute compensation of any kind for Services of any kind
rendered to the Company or the Employer, and which are outside the scope of your
employment or service contract, if any;
(f)    the Award and the shares of Stock subject to the Award are not intended
to replace any pension rights or compensation;
(g)    the Award and the shares of Stock subject to the Award are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Participating Company;
(h)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with any certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of your Award resulting from termination of your employment or
Service or your breach of any terms hereof (for any reason whatsoever and
whether or not in breach of local labor laws or later found invalid), and in
consideration of the grant of the Award to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company, waive
your ability, if any, to bring any such claim, and release the Company from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(j)    the Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or provided by
the Company in its discretion, to have the Award or any such benefits
transferred to, or assumed by, another company, nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Company’s Stock; and
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying shares of Stock; you are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
15.Applicable Law. This Agreement shall be governed by the laws of the State of
California as if the Agreement were between California residents and as if it
were entered into and to be performed entirely within the State of California.
16.Arbitration. Any dispute or claim concerning any Performance Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of this Agreement or the Plan shall be fully, finally
and exclusively resolved by binding arbitration conducted by the American
Arbitration Association pursuant to the commercial arbitration rules in San
Diego, California. By accepting this Award, you and the


    



--------------------------------------------------------------------------------



Company waive your respective rights to have any such disputes or claims tried
by a judge or jury.
17.Amendment. Your Award may be amended as provided in the Plan at any time,
provided no such amendment may adversely affect this Award without your consent
unless such amendment is necessary to comply with any applicable law or
government regulation, or is contemplated in Section 12 hereof. No amendment or
addition to this Agreement shall be effective unless in writing or in such
electronic form as may be designated by the Company.
18.Governing Plan Document. Your Award is subject to this Agreement, the Grant
Notice and all the provisions of the Plan, the provisions of which are hereby
made a part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Agreement, the Grant Notice and those of the Plan, the
provisions of the Plan shall control.
19.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.
20.Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
reports of the Company provided generally to the Company’s stockholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may electronically accept and acknowledge the Grant Notice and/or this Agreement
and/or deliver such documents to the Company or to such third party involved in
administering the Plan as the Company may designate from time to time. Such
means of electronic acknowledgement, acceptance and/or delivery may include but
do not necessarily include use of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via electronic mail (“e-mail”) or such other means specified by the
Company. You hereby consent to receive the above-listed documents by electronic
delivery and, if permitted by the Company, agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company, as set forth herein.
21.Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
22.Repayment/Forfeiture. Any benefits you may receive hereunder shall be subject
to repayment or forfeiture as may be required to comply with (a) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder, (b) similar rules under the laws of any other jurisdiction, (c) the
Qualcomm Incorporated Incentive Compensation Repayment Policy, a copy of which
is attached


    



--------------------------------------------------------------------------------



hereto as Attachment 3, and (d) any policies adopted by the Company, all to the
extent determined by the Company in its discretion.




    




--------------------------------------------------------------------------------



ATTACHMENT 1
For purposes of Section 2.1 of this Agreement, “Shares Earned” means the sum of
(1) the RTSR Shares Earned and (2) the EPS Shares Earned, as determined pursuant
to this Attachment 1.
“RTSR Shares Earned” means the number of Shares determined by multiplying the
Target RTSR Shares specified in the Grant Notice by the TSR Payout Percentage,
rounding up to the nearest whole share. For purposes of determining the RTSR
Shares Earned:
“Beginning Period Average Price” means the average official closing price per
share of the issuer over the 20-consecutive-trading days ending with and
including the first day of the Performance Period (if the applicable day is not
a trading day, the immediately preceding trading day).
“Ending Period Average Price” means the average official closing price per share
of the issuer over the 20-consecutive-trading days ending with and including the
last day of the Performance Period (if the applicable day is not a trading day,
the immediately preceding trading day).
“Nasdaq-100 Companies” means the companies that are included in the NASDAQ-100
Index (published by The NASDAQ Stock Market, or its successor) continuously from
the beginning through the end of the Performance Period. The Committee shall
have the authority to make appropriate adjustments to the extent necessary to
account for extraordinary, unusual and infrequently occurring events and
transactions involving the Company.
“Performance Period” means the period specified in the Grant Notice.
“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on the issuer’s shares
during the Performance Period by (ii) the Beginning Period Average Price. In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid. The Committee shall have the authority to make appropriate equitable
adjustments to account for extraordinary items affecting the TSR.
“TSR Payout Percentage” means the percentage that corresponds to the TSR
Percentile Rank specified below:


TSR Percentile RankPayout Percentage
90th percentile and above
200%
55th percentile
100% (Target)
25th percentile
25%
Below 25th percentile
0%



    




--------------------------------------------------------------------------------



Between the levels specified above, the Payout Percentage is interpolated
linearly, rounded up to the nearest decimal point.
“TSR Percentile Rank” means the Company’s percentile ranking relative to the
Nasdaq-100 Companies, based on TSR. TSR Percentile Rank is determined by
ordering the Nasdaq-100 Companies (plus the Company if the Company is not one of
the Nasdaq100 Companies) from highest to lowest based on TSR for the
Performance Period and counting down from the company with the highest TSR
(ranked first) to the Company’s position on the list. If two companies are
ranked equally, the ranking of the next company shall account for the tie, so
that if one company is ranked first, and two companies are tied for second, the
next company is ranked fourth. After this ranking, the TSR Percentile Rank will
be calculated using the following formula, rounded to the nearest whole
percentile by application of regular rounding:

TSR Percentile Rank =
(N – R)
* 100N

“N” represents the number of Nasdaq-100 Companies for the Performance Period
(plus the Company if the Company is not one of the Nasdaq-100 Companies for the
Performance Period).
“R” represents the Company’s ranking among the Nasdaq-100 Companies (plus the
Company if the Company is not one of the Nasdaq-100 Companies for the
Performance Period).
For example, if there are 100 Nasdaq-100 Companies (including the Company), and
the Company ranked 40th, the TSR Percentile Rank would be at the 60th
percentile:
60 = (100 – 40)/100 * 100.
Limitation on Amount of Payment. Notwithstanding anything in this Agreement to
the contrary, if the Company’s TSR is negative for the Performance Period, then
the RTSR Shares Earned will be equal to the lesser of (a) the number of RTSR
Shares (if any) determined without regard to this Limitation on Amount of
Payment, or (b) the Target RTSR Shares specified in the Grant Notice.


    




--------------------------------------------------------------------------------



“EPS Shares Earned” means the number of shares determined by multiplying the
Target EPS Shares specified in the Grant Notice by the EPS Payout Percentage,
rounding up to the nearest whole share. For purposes of determining the EPS
Shares Earned:
    “Average EPS” means the sum of the EPS for each Company fiscal year in the
Performance Period divided by the number of Company fiscal years in the
Performance Period.
“EPS” means diluted earnings per share for the Company’s fiscal year determined
in accordance with GAAP, adjusted to exclude the after-tax impact of the
following items:
(1) The Qualcomm Strategic Initiative (“QSI”) segment as defined in the
Company’s fiscal Q3 2020 Form 10-Q.
(2) Acquisition-related items, which consist of: (a) recognition of the step-up
of inventories to fair value, (b) purchase accounting effects on property, plant
and equipment for acquisitions completed in or after the second quarter of
fiscal 2017, (c) amortization of intangible assets for acquisitions completed in
or after the third quarter of fiscal 2011, (d) purchase accounting effects on
acquired or assumed debt, (e) third-party acquisition and integration services
costs, (f) break-up fees, and (g) costs related to temporary debt facilities and
letters of credit executed prior to the close of an acquisition. These
adjustments shall apply only with respect to applicable items acquired or
incurred in transactions that qualify as business combinations pursuant to GAAP.
(3) The following items for which each event individually equals or exceeds $25
million on a pre-tax basis, except as expressly provided in (g) below:
(a) Restructuring and restructuring-related costs (in the aggregate by
restructuring event), which consist of the following costs: (i) severance and
benefits (including COBRA and outplacement expenses); (ii) third-party
consulting and legal costs; (iii) increased security costs; (iv) acceleration of
depreciation and/or amortization expense; (v) facilities and lease termination
or abandonment charges; (vi) asset impairment charges and/or contract
terminations; (vii) third-party business separation costs; and (viii) relocation
costs as a result of an office or facility closure. EPS shall not be adjusted
for any such item that cannot specifically be tied to the restructuring event.
(b) Goodwill and indefinite- and long-lived asset impairments;
(c) Gain/losses on divestitures or non-revenue generating asset sales and
associated third-party costs (e.g. bankers’ fees for the sale of a business);
(d) Impact of (i) any fine or award arising from a regulatory matter and (ii)
any award, settlement, arbitration and/or judgement arising from a legal or
contract dispute to the extent that the profit or loss arising from such award,
settlement, arbitration or judgement is clearly attributable to one or more
fiscal years ending before the beginning of the Performance Period;
    




--------------------------------------------------------------------------------



(e) Discrete income tax expenses or benefits resulting from tax elections made
in any fiscal year in the Performance Period;
(f) Tax items, including the effects of changes to tax law, individually
exceeding $10 million that are unrelated to the fiscal year in which they are
recorded; and
(g) Gains and losses driven by the revaluation of the Nonqualified Deferred
Compensation Plan liabilities recognized in operating expense and the offsetting
gains and losses on the related assets recognized in investments and other
income.
(4) In the event of an acquisition during any fiscal year in the Performance
Period with a purchase price that is greater than $5 billion, for a period of
four (4) fiscal quarters (including the quarter in which the acquisition
occurs), (i) the impact on net income from such acquisition; (ii) the impact of
expense (e.g. interest expense) or amortization of premiums or discounts related
to debt issued or assumed by Qualcomm Incorporated or any of its subsidiaries in
connection with or related to such acquisition; and (iii) the impact on
investment income as a result of usage of such funds in the purchase from such
acquisition.
(5) Non-cash share-based compensation expenses.
(6) Contract disputes in excess of $50 million for any fiscal year in the
Performance Period (including but not limited to disputes resulting in
litigation or arbitration) in which (a) a licensee withholds or fails to make
royalty payments or disputes royalty payments paid, (b) attributable revenue is
not recorded in GAAP revenue for the fiscal year, (c) such dispute is not
resolved during the Performance Period, and (d) projected revenue from such
licensee was included in determining the EPS Target for that fiscal year, in
which event revenue for such fiscal year will be adjusted to include the amount
of revenue the licensee withholds, fails to pay or disputes, or to the extent
that the licensee fails to report information sufficient to determine for such
fiscal year the actual impact on revenue of the withholding, failure to make
royalty payments or dispute of payment amounts, such adjustment for such fiscal
year shall be the specific amount for such licensee that was used for such
fiscal year in the determination of the EPS Target.
(7) The financial impact of share buybacks, if any, in excess of an amount equal
to (a) the average cost of repurchased shares for the fiscal year, multiplied by
(b) the number of shares actually issued in the year to employees, non-employee
directors and consultants, provided, however, that if the excluded amount of
share buybacks cannot be determined pursuant to the foregoing formula for any
fiscal year in the Performance Period because the Company has entered into an
accelerated share repurchase agreement that has not been settled by the end of
the Performance Period, then the financial impact of share buybacks in excess of
$2 billion determined in accordance with GAAP shall be excluded for such fiscal
year.


    




--------------------------------------------------------------------------------





“EPS Payout Percentage” means the EPS Payout Percentage that corresponds to the
Average EPS specified below:

Average EPSEPS Payout Percentage125% or higher of EPS Target200% PayoutEPS
Target100% Payout75% of EPS Target33% PayoutBelow 75% of EPS Target0% Payout

Between the levels specified above, the EPS Payout Percentage is interpolated
linearly.
“EPS Target” means Average EPS of $<<Number>>




    





--------------------------------------------------------------------------------



Attachment 2
QUALCOMM INCORPORATED
EXCLUSIVE CONSULTING AGREEMENT
1.Consulting Services Following Normal Retirement Age.  In the event you
terminate your employment with the Participating Companies and receive or are
entitled to receive additional vesting, payments or other rights or benefits
under the Award to which this Exclusive Consulting Agreement is attached as a
result of having previously attained Normal Retirement Age, you will provide the
Company consulting services related to the subject matter of that employment as
provided in this Exclusive Consulting Agreement. Such consulting services will
not exceed five (5) hours per month, and there will be no separate compensation
for such services beyond that provided in the Award. Should the Company request
services in excess of five (5) hours per month, you and Company will negotiate
appropriate compensation for such additional services before they are
undertaken. You represent, warrant and covenant that you will perform any
services under this Exclusive Consulting Agreement in a timely, professional and
workmanlike manner and that all services, materials, information and
deliverables provided by you hereunder will comply with (i) the requirements
communicated by Company, (ii) the Company’s policies and procedures; and (iii)
any other agreements between you and the Company, including but not limited to
any severance, confidentiality or proprietary agreements. All capitalized terms
in this Exclusive Consulting Agreement not otherwise defined herein shall have
the meaning prescribed by the Qualcomm Incorporated 2016 Long-Term Incentive
Plan (the “Plan”) or the Award thereunder to which this Exclusive Consulting
Agreement is attached.
2.The Award.  You are a former high-level executive with at least 10 years’
service with the Company and as such you are entitled to additional vesting,
payments or other rights or benefits under the Award as a result of having
reached Normal Retirement Age. Your agreement to the terms and conditions of
this Exclusive Consulting Agreement is an express condition of the Award and the
additional provisions of the Award applicable to you following attainment of
Normal Retirement Age.
3.Independent Contractor Relationship.  Your relationship with Company under
this Exclusive Consulting Agreement is that of an independent contractor, and
nothing herein is intended to, or shall be construed to, create a partnership,
agency, joint venture, employment, or similar relationship.  You will not be
entitled to any of the benefits that Company may make available to its
employees, including, but not limited to, group health or life insurance,
profit-sharing benefits, or retirement benefits, or awards under the Plan unless
expressly provided in writing otherwise.  You agree that providing services
under this Exclusive Consulting Agreement shall not be treated as Service for
purposes of the Plan or the Award. You are not authorized to make any
representation, contract, or commitment on behalf of Company unless specifically
requested or authorized in writing to do so by a Company officer.  You are
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state, or local tax
authority.  You will indemnify and hold harmless Company from and against any
and all tax liability related to this Exclusive Consulting Agreement as well as
any claims, actions, or charges arising out of or caused by your classification
as an independent contractor.



--------------------------------------------------------------------------------



4.Exclusivity.
4.1The consultancy arrangement contemplated by this Exclusive Consulting
Agreement shall be on an exclusive basis. You shall not, during the Term,
without the prior written consent of the Committee, engage in any work,
services, or other activities for any person or entity which directly or
indirectly competes with Company in any way. This includes, but is not limited
to acting as an employee, officer, director, contractor, owner, consultant, or
agent of any such person or entity. The determination of whether a person or
entity is competitive with Company shall be subject to the sole and exclusive
discretion of the Committee. You shall act in the best interest of Company while
providing the Exclusive Consulting Services to Company.
5.Term and Termination.
5.1Term.  This Exclusive Consulting Agreement is effective as of the date of
your termination of employment with Company following Normal Retirement Age and
will terminate on the two-year anniversary thereof unless terminated earlier as
set forth below (the “Term”).
5.2Termination by Company.  Company may terminate this Exclusive Consulting
Agreement before the end of the Term for any breach of Section 4 hereof by you
or any material breach by you of any other provision hereof. Should Company
believe that you breached this Exclusive Consulting Agreement in a manner that
allows a termination pursuant to this Section 5.2, Company will notify you in
writing and allow you to cure any breach (if such breach is curable) within ten
(10) days after the date of Company’s written notice of breach. You understand
that if Company terminates this Exclusive Consulting Agreement pursuant to this
Section 5.2, you will forfeit all additional vesting, payments or other rights
or benefits under the Award as a result of having attained Normal Retirement Age
and you will be subject to the Equity Clawback provisions of Section 6, below.


5.3Termination by You.  You may not terminate this Exclusive Consulting
Agreement during the Term except or unless Company materially breaches this
Consulting Agreement. Should you believe that Company materially breached this
Exclusive Consulting Agreement, you will notify the Company in writing and allow
Company to cure any breach (if such breach is curable) within ten (10) days
after the date of your written notice of breach.


5.4Equity Clawback. In the event of any breach by you of Section 4 hereof or any
material breach by you of any other provision hereof, then any additional
vesting, payments or other rights or benefits you may have as a result of having
attained Normal Retirement Age shall automatically and immediately terminate and
be forfeited. In addition, you shall, within 30 days following notice from
Company, pay to the Company an amount equal to the aggregate benefit, value or
gain you realized or obtained as a result of any additional vesting, payments or
other rights or benefits you received under the Award as a result of having
attained Normal Retirement Age.








--------------------------------------------------------------------------------

        
Attachment 3
QUALCOMM INCORPORATED
Incentive Compensation Repayment Policy
To the extent permitted by governing law, the Company will require an executive
officer to repay to the Company the amount of any cash or equity incentive
payment that executive officer receives to the extent that (i) the amount of
such payment was based on the achievement of certain financial results that were
subsequently the subject of a material restatement that occurs within twelve
months of such payment, (ii) the executive officer has engaged in theft,
dishonesty or intentional falsification of Company documents or records that
resulted in the obligation to restate, and (iii) a lower incentive payment would
have been made to the executive officer based upon the restated financial
results.
Notwithstanding anything in this Policy to the contrary, an accounting judgment
made in good faith and supported by reasonable interpretations of generally
accepted accounting principles (“GAAP”) at the time made shall not be the basis
for the Company to require any repayments under this Policy.
The executive officer’s repayment obligation under this Policy shall be in
addition to, and shall in no way limit, any other remedies that the Company may
have available to it, and any other actions that the Company may take, with
respect to the conduct of the executive officer or in connection with the
accounting restatement.
For purposes of this Policy, an “executive officer” shall be any current or
former member of the Company’s executive committee and any other officers or
employees of the Company as may be designated by the Company from time to time.
The interpretation and enforcement of this Policy shall be the responsibility of
the HR and Compensation Committee of the Board of Directors of the Company.
This Policy shall be effective with respect to any cash or equity incentive
compensation paid to an executive officer on or after September 23, 2020.



